No. 05-272

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2005 MT 327N


STEPHEN VAUGHAN,

              Petitioner and Appellant,

         v.

REVA STANTON,

              Respondent and Respondent, For
              the Matter of Custody/Visitation of a
              Minor Child, Michael Vaughan.



APPEAL FROM:         The District Court of the Fourth Judicial District,
                     In and For the County of Missoula, Cause No. DR 2004-117,
                     Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Stephen Vaughan, pro se, Marcy, New York

              For Respondent:

                     Reva Stanton, pro se, Missoula, Montana



                                                        Submitted on Briefs: December 7, 2005

                                                                   Decided: December 20, 2005

Filed:

                     __________________________________________
                                        Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and

its case title, Supreme Court cause number and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports

¶2     Stephen Vaughan (Vaughan), pro se, appeals from the Order of the District Court of

the Fourth Judicial District, Missoula County, denying his Motion Directing Service and his

Motion for Appointment of Counsel. We affirm.

                                     BACKGROUND

¶3     From February of 2004 to March of 2005, Vaughan made several efforts to initiate an

action in the District Court. First, in February of 2004, Vaughan filed his Notice of Motion

to Proceed as a Poor Person, thereby notifying the District Court of his intention to bring a

“Visitation Action.” In doing so, Vaughan designated Reva Stanton (Stanton) as the

Respondent. Further, Vaughan gave notice of his status as an inmate at New York’s Marcy

Correctional Facility.

¶4     In March of 2004, Vaughan filed a Petition for Visitation, claiming that he and

Stanton, although never married, were the natural parents of a minor child named Michael

Vaughan. Further, Vaughan claimed that Stanton resided in Montana and had maintained

custody of the child since birth. Finally, Vaughan requested “an order awarding visitation

through correspondence at least twice monthly” with the child. At this time, Vaughan also

                                             2
filed his Affidavit in Support of Order to Show Cause wherein he, inter alia, claimed to be

unable to achieve personal service, and thus requested that “timely service by mail be

deemed sufficient.”

¶5     Later that month, the District Court filed an Order observing that Vaughan had not

served his pleadings on Stanton, and stating that the court would not act upon any pleadings

until Vaughan produced proof of service of process. Further, the Order required Vaughan to

file “a specific pleading as to why jurisdiction should be held in Montana, rather than the

State of Washington, where the Snohomish County, Washington Superior Court . . .

established paternity and reserved residential parenting time with Mr. Vaughan.”

¶6     In May of 2004, Vaughan filed an Affidavit of Jurisdiction explaining why

“jurisdiction is the State of Montana for the purposes of this action.” The District Court then

entered another Order observing that Vaughan’s Affidavit of Jurisdiction had not been served

on Stanton, and stating that the court would not act upon any pleadings until Vaughan

produced proof of service of process.

¶7     In July of 2004, Vaughan filed an Affidavit of Service, wherein he claimed to have

“served” a copy of his Affidavit of Jurisdiction upon Stanton by mailing it to her. The

District Court then entered an Order observing that the Affidavit of Jurisdiction had not been

served on Stanton by a process server. The Order also stated that the court would not act

upon any pleadings until Vaughan produced proof of service of process by a process server.

¶8     In March of 2005, Vaughan filed several documents together. First, he filed a Motion

Directing Service, claiming to have no means by which to effectuate service by a process

                                              3
server, and thus requesting “an Order of the Court, Directing Service of the annexed

documents by regular mail . . . or in the alternative Directing the Clerk of the Court to

provide for Service of the annexed documents upon Respondent, Reva Stanton.” Second, he

filed a Motion for Appointment of Counsel, claiming to be unfamiliar with Montana law and

claiming that he lacked the funds to accomplish service by a process server. Third, he filed

an Application for Appearance Via Electronic Testimony. Fourth, he filed another Affidavit

of Jurisdiction. Finally, he filed an Amended Petition for Visitation, requesting that the

District Court order, inter alia, correspondence with Michael Vaughan at least four times per

month.

¶9     The District Court then filed an Order which stated that Vaughan’s Amended Petition

for Visitation would be filed, but also denied his motions. First, the District Court denied the

Motion Directing Service, stating that it would not act upon any pleadings until Vaughan

produced proof of service of process by a process server. Second, the District Court denied

Vaughan’s Motion for Appointment of Counsel, stating “[t]he Court does not appoint counsel

to represent clients in domestic relations matters, only criminal matters.” Third, the District

Court denied Vaughan’s Application for Appearance Via Electronic Testimony, stating

“[u]ntil such time as Respondent is served, the Court will hold no hearings in this matter.”

¶10    From this Order, Vaughan appeals.

                                       DISCUSSION




                                               4
¶11    We have determined that our decision in this case is appropriately rendered by

memorandum opinion pursuant to Section 1, Paragraph 3(d) of our 1996 Internal Operating

Rules, as amended in 2003.

¶12    On appeal, Vaughan claims that the District Court erred in denying his Motion

Directing Service and his Motion for Appointment of Counsel. These denials, Vaughan

asserts, violated his constitutional right to access the courts and his right to due process.

Further, Vaughan cites a “fundamental right to the care, companionship, custody and

management of his minor child . . . .” Setting aside questions as to whether this appeal is

properly before us, we decline to address the merits of Vaughan’s arguments because he has

failed to present an adequate brief for our review.

¶13    We have demonstrated in the past that we are willing to make accommodations for pro

se litigants by relaxing the technical requirements which do not impact fundamental bases for

appeal. However, appellants ultimately have the burden of establishing error by a district

court. State v. Bailey, 2004 MT 87, ¶ 26, 320 Mont. 501, ¶ 26, 87 P.3d 1032, ¶ 26. In

carrying that burden, an appellant must do more than simply make generalized claims that his

or her constitutional rights were violated by the alleged error. State v. Whipple, 2001 MT 16,

¶ 34, 304 Mont. 118, ¶ 34, 19 P.3d 228, ¶ 34.

¶14    Vaughan’s contentions on appeal are generalized and lacking in analysis. Further, he

fails to properly support his arguments with legal authority as required by Rule 23(a)(4),

M.R.App.P. As we have stated, “it is not this Court’s obligation to conduct legal research on

appellant’s behalf, to guess as to his precise position, or to develop legal analysis that may

                                              5
lend support to his position.” In re Estate of Bayers, 1999 MT 154, ¶ 19, 295 Mont. 89, ¶ 19,

983 P.2d 339, ¶ 19. We would have to undertake precisely these tasks in order to consider

Vaughan’s appeal further.

¶15    Accordingly, we decline to address the merits of Vaughan’s arguments.

¶16    Affirmed.

                                                  /S/ JAMES C. NELSON


We Concur:

/S/ KARLA M. GRAY
/S/ PATRICIA O. COTTER
/S/ W. WILLIAM LEAPHART
/S/ BRIAN MORRIS




                                             6